COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 IN THE MATTER                                                     No. 08-19-00049-CV
                                                 §
 OF J.Z.,                                                             Appeal from the
                                                 §
 A JUVENILE.                                                         65th District Court
                                                 §
                                                                 of El Paso County, Texas
                                                 §
                                                                       (TC# 1601161)
                                                 §

                                 MEMORANDUM OPINION

       Appellant, J.Z., a juvenile, has filed a motion to voluntarily dismiss his appeal pursuant to

TEX.R.APP.P. 42.1(a)(1). Included in the body of the motion is a statement signed by J.Z. stating

that he has been advised by his attorney regarding his right to appeal and he understands the

consequences of dismissing his appeal. We conclude that this is sufficient to show that J.Z. has

knowingly waived his right to appeal. See In re E.J.E., 557 S.W.3d 615, 617 (Tex.App.--El Paso

2017, opin. on motion)(holding that when a juvenile seeks to dismiss his appeal pursuant to Rule

42.1, the motion must be supported by a written waiver of the right to appeal in accordance with

Section 51.09 of the Texas Family Code; requirement can be met by including the appropriate

waiver language in the motion and having the juvenile sign the motion, or by attaching the

juvenile’s written waiver of the right to appeal as an exhibit to the motion to dismiss).

Accordingly, we grant J.Z.’s motion and dismiss the appeal.


August 14, 2019                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.